IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. 69,306-01


EX PARTE GABRIEL MARKETH WILLIAMS, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. F-0340998-T IN THE 283RD DISTRICT COURT

FROM DALLAS COUNTY



 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
robbery with a deadly weapon and sentenced to twenty years' imprisonment. 
	Applicant contends that he was not given a separate punishment hearing or an opportunity
to present mitigating evidence on punishment during his hearing to adjudicate guilt.  Applicant has
alleged facts that, if true, might entitle him to relief.  Pearson v. State, 994 S.W.2d 176 (Tex. Crim.
App. 1999).  The trial court recommended granting relief based, in part, on the reporter's record from
the adjudication hearing.  The reporter's record from that hearing was not provided to this Court. 
In these circumstances, additional facts are needed.  As we held in Ex parte Rodriguez, 334 S.W.2d
294, 294 (Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact.
	The trial court shall provide this Court with the reporter's record of the adjudication hearing
upon which it based its findings of fact.  The trial court may also make any other findings of fact and
conclusions of law that it deems relevant and appropriate to the disposition of Applicant's claim for
habeas corpus relief, if necessary.
	This application will be held in abeyance until the trial court has resolved the fact issues.  The
issues shall be resolved within 90 days of this order.  If any continuances are granted, a copy of the
order granting the continuance shall be sent to this Court. A supplemental transcript containing all
affidavits and interrogatories or the transcription of the court reporter's notes from any hearing or
deposition, along with the trial court's supplemental findings of fact and conclusions of law, shall
be returned to this Court within 120 days of the date of this order.  Any extensions of time shall be
obtained from this Court. 
Filed: March 12, 2008
Do not publish